NO. 29798 so

0 §§

IN THE SUPREME coURT oF THE STATE oF HAWAI‘ ` 
   ;s 
PASCAL c. BoLoMET and ROUTH 'I'. BOLQMET, c "“‘ 
Petitioners/P1aintiffS-Appellants, §§ §§

vs. 

on

as

RLI INSURANCE COMPANY, JAMES G. MCLEAN, and ANNE L. MCLEAN,
Respondents/Defendants-Appellees.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIVIL NO. 05-1-2222)

ORDER DISMISSING APPLICATION FOR WRIT OF ¢ERTIORARI
(By: Moon, C.J., for the courtH

Petitioners/plaintiffs-appellants Pascal C. Bolomet and
Routh T. Bolometfs petition for writ of certiorari, filed on July
6, 2010, seeks review of the Intermediate Court of Appeals' (ICA)
“April 5, 2010 finding of lack of jurisdiction,” which appears to
be the ICA’s April 5, 2010 order denying petitioners' motion for
reconsideration of the ICA’s March 15, 2010 order dismissing
petitioners' appeal for lack of appellate jurisdiction. The
ICA's April 5, 2010 order denying reconsideration of the
dismissal order is not reviewable by this court by application
for a writ of certiorari. §§§ HRS § 602-59(a) (Supp. 2009)
(“After issuance of the [ICA’s] judgment or dismissal order, a
party may seek review of the [ICA’s] decision and judgment or
dismissal order only by application to the supreme court for a
writ of certiorari[.]”). The ICA's March 15, 2010 dismissal
order is reviewable by this court by application for a writ of

certiorari, but no application for a writ of certiorari was filed

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,
JJ.)

by petitioners within ninety days after entry of the March 15,
2010 dismissal order. `§gg HRS § 602-59(c) (Supp. 2009) (“An
application for a writ of certiorari may be filed with the
supreme court no later than ninety days after the filing of the
judgment or dismissal order of the [ICA].”). Therefore,

IT IS HEREBY ORDERED that the application for writ of
certiorari is dismissed.

DATED= Honolulu, Hawai‘i, July 27, 2010.

FOR 'I‘HE COURT :

;§zZf Justice